Exhibit 10.13

PSS WORLD MEDICAL, INC.

AMENDED AND RESTATED

OFFICER DEFERRED COMPENSATION PLAN

(as amended and restated effective January 1, 2009)

ARTICLE 1

ESTABLISHMENT OF PLAN

 

1.01 Background of Plan. PSS World Medical, Inc. maintains a non-qualified
deferred compensation plan known as the PSS World Medical, Inc. Amended and
Restated Officer Deferred Compensation Plan which became effective as of
August 1, 1998 and was amended effective March 30, 1999, July 1, 2000, April 1,
2001, April 1, 2002, July 1, 2003, July 1, 2004 and December 2005 (the “Prior
Plan”). Effective as of January 1, 2009, the Prior Plan is amended and restated
as set forth in this document to comply with Section 409A and for certain other
purposes. Amounts earned and vested as of December 31, 2004 under the Prior Plan
shall remain subject to the terms and conditions of the Prior Plan. Amounts
earned or vested under this Plan or the Prior Plan after December 31, 2004 shall
be subject to the terms and conditions of this Plan.

 

1.02 Purpose. The Company desires to recognize the valuable contribution of its
selected officers by providing a program for the voluntary deferral of
compensation, which, together with a Company Matching Contribution on deferrals
of up to a designated percentage of compensation and Discretionary Company
Contributions, will earn a return based on the performance of one or more
benchmark investments.

 

1.03 Status of Plan.

 

(a) The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (ERISA) and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.
Although the plan is unfunded for tax purposes, the Company may establish a
trust under Revenue Procedure 92-64 to provide benefits under the Plan. (See
Section 1.04).

 

(b) The Plan is intended to comply with, and shall be construed so as to provide
for deferrals and benefits that are consistent with the requirements of, Code
Section 409A. The Plan Administrator may authorize changes to time and form of
payment elections but only to the extent consistent with the transition rules,
and during the transition relief period, provided under Section 409A, as
described more fully in Appendix A of the Plan.



--------------------------------------------------------------------------------

1.04 Establishment of Trust. As noted in Section 1.03, the Company may establish
a trust to fund benefits provided under the terms of the Plan (“Trust”). It is
intended that a transfer of assets into the Trust will not generate taxable
income (for federal income tax purposes) to the Participants until such assets
are actually distributed or otherwise made available to the Participants.

ARTICLE 2

DEFINITIONS

 

2.01 Definitions. Certain terms of the Plan have defined meanings set forth in
this Article and which shall govern unless the context in which they are used
clearly indicates that some other meaning is intended.

Accounts. The term “Accounts” means and includes all of a Participant’s
In-Service Accounts and his or her Termination Account under the Plan. The
performance and value of the Accounts shall be measured by reference to the
performance of one or more third-party investment funds (investing in equities
and fixed income instruments) designated from time to time by the Plan
Administrator as being benchmark investments for Accounts. The maintenance of
individual Accounts is for bookkeeping purposes only. The Participant is not an
actual investor in the designated funds; rather the Participant is permitted to
select any of the funds as a benchmark for the return on his or her Compensation
deferred under the Plan.

Beneficiary. Any person or persons designated by a Participant, in accordance
with procedures established by the Committee or Plan Administrator, to receive
benefits hereunder in the event of the Participant’s death. If any Participant
shall fail to designate a Beneficiary or shall designate a Beneficiary who shall
fail to survive the Participant, the Beneficiary shall be the Participant’s
surviving spouse, or, if none, the Participant’s surviving descendants (who
shall take per stirpes) and if there are no surviving descendants, the
Beneficiary shall be the Participant’s estate.

Board. The Board of Directors of the Company.

Change in Control. As defined in Section 9.03.

Code Section 409A. Section 409A of the Internal Revenue Code of 1986, as amended
from time to time, and includes a reference to the underlying Treasury
regulations and guidance under such Code Section.

Committee. The Compensation Committee of the Board.

 

- 2 -



--------------------------------------------------------------------------------

Company. PSS World Medical, Inc. and its successors.

Company Matching Contribution. The matching contributions made by the Company to
Participants’ Accounts in accordance with Section 5.05.

Compensation. The total salary, commissions and cash bonus payable by the
Company to a Participant in the relevant Plan Year for services to the Company
or any of its affiliates, as such amount may be changed from time to time.

Deferral Election Form. A form, substantially in the form attached hereto as
Exhibit A, pursuant to which a Participant elects (i) to defer Compensation
under the Plan and (ii) the payment date and form of payment for his or her
Accounts.

Deferral Termination Date. As defined in Section 5.03(c).

Disability or Disabled. Disability as defined in Code Section 409A, as amended
from time to time. Subject to amendments to Code Section 409A after the
Effective Date of the Plan, a Participant shall be considered Disabled if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. In
the event of a dispute, the determination whether a Participant is Disabled will
be made by the Committee and may be supported by the advice of a physician
competent in the area to which such Disability relates.

Discretionary Company Contributions. The discretionary contributions, if any,
made by the Company to Participants’ Accounts in accordance with Section 5.06.

Effective Date. The Prior Plan was originally effective August 1, 1998. The
effective date of this amendment and restatement is January 1, 2009.

Election Date. The date established by the Plan as the date by which a
Participant must submit a valid Deferral Election Form to the Plan Administrator
(i) in order to participate in the Plan for a Plan Year or (ii) with respect to
non-elective bonus deferrals, to designate a payment date and form of payment.
For each Plan Year, the Election Date is December 31 of the preceding Plan Year,
or March 15, 2005 in the case of Plan Year 2005 only; provided, however, that if
a person first becomes eligible to participate in the Plan after the beginning
of the Plan Year, the Election Date for such person for that Plan Year shall be
the 30th day after he or she first becomes eligible to participate in the Plan.

 

- 3 -



--------------------------------------------------------------------------------

In-Service Account. An In-Service Account established by the Company under
Section 5.03 of the Plan for a Participant’s deferral of Compensation through a
designated Deferral Termination Date. A Participant may have up to three
In-Service Accounts under the Plan in addition to his or her Termination
Account. A Participant is not required to have any In-Service Accounts.

Normal Retirement. Separation from Service after age 60, or after age 55 with
ten years of prior service with the Company or any of its affiliates.

Officer. A person who has been designated by the Board as a Tier 1 Officer, Tier
2 Officer, Tier 3 Officer, Tier 4 Officer or Tier 5 Officer of the Company.

Participant. Any Officer who has elected to participate in the Plan or who has
received a Discretionary Company Contribution under the Plan.

Plan. The PSS World Medical, Inc. Amended and Restated Officer Deferred
Compensation Plan as set forth in this document together with any subsequent
amendments hereto.

Plan Administrator. The Committee or its delegee of administrative duties under
the Plan pursuant to Section 3.02.

Plan Year. The Plan Year shall be the calendar year.

Roll-Over Balance. The unpaid vested balance in a Participant’s In-Service
Account that will automatically be rolled into the Participant’s Termination
Account under the circumstances described in Section 5.08(c).

Separation from Service. A Separation from Service occurs when a Participant
incurs a “separation of service” within the meaning of Code Section 409A.

Specified Employee. The term “Specified Employee” has the meaning assigned such
term in Code Section 409A provided, however, that, the Company’s determination
of its Specified Employees and the application of the six-month delay rule of
Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Committee, which shall be applied consistently with respect to
all nonqualified deferred compensation arrangements of the Company.

Termination Account. A Termination Account established by the Company under
Section 5.03 of the Plan for a Participant for deferrals of Compensation
pursuant to the Plan until the Participant’s Separation from Service, including
any Company Matching Contributions and Discretionary Company Contributions.

 

- 4 -



--------------------------------------------------------------------------------

Termination Triggering Event. As defined in Section 5.08(a).

Unforeseeable Emergency. An “unforeseeable emergency” as defined in Treas. Reg.
Section 1.409A-3(i)(3)(i). Generally, an unforeseeable emergency is a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent; loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.

Valuation Dates. The dates for valuing the balance in an Account as provided in
Section 5.08.

ARTICLE 3

ADMINISTRATION OF THE PLAN

 

3.01 Administrator of the Plan. The Plan shall be administered by the Committee.
The Committee may delegate certain administrative functions to the Plan
Administrator as provided in Section 3.02.

 

3.02 Authority of Committee. The Committee shall have full power and authority
to: (i) interpret and construe the Plan and adopt such rules and regulations as
it shall deem necessary and advisable to implement and administer the Plan,
(ii) determine the benefits of the Plan to which any Participant, Beneficiary or
other person may be entitled, (iii) keep records of all acts and determinations
of the Committee and Plan Administrator, and to keep all such records, books of
accounts, data and other documents as may be necessary for the proper
administration of the Plan, (iv) prepare and distribute to all Participants and
Beneficiaries information concerning the Plan and their rights under the Plan,
(v) do all things necessary to operate and administer the Plan in accordance
with its provisions, and (iv) designate persons other than members of the
Committee or the Board to carry out its responsibilities, subject to such
limitations, restrictions and conditions as it may prescribe. Without limiting
the foregoing, the Committee may from time to time delegate to one or more
agents who may or may not be employees of the Company (the “Plan Administrator”)
the authority to act on behalf of the Committee in all matters of Plan
administration, but the Committee shall retain exclusive authority to determine
eligible Participants, and to amend or terminate the Plan. Until later
designated by the Committee, the Plan Administrator shall be a committee
consisting of David Smith, Jeff Anthony and David Klarner.

 

3.03

Effect of Committee Determinations. No member of the Committee or the Board

 

- 5 -



--------------------------------------------------------------------------------

 

or the Plan Administrator shall be personally liable for any action or
determination made in good faith with respect to the Plan or to any settlement
of any dispute between a Participant and the Company. Any decision or action
taken by the Committee or the Board with respect to the administration or
interpretation of the Plan shall be conclusive and binding upon all persons.

ARTICLE 4

PARTICIPATION

 

4.01 Election to Participate. Each Tier 1, Tier 2, Tier 3, Tier 4 and Tier 5
Officer is automatically eligible to participate in the Plan. He or she may
participate in the Plan for a Plan Year by delivering a properly completed and
signed Deferral Election Form to the Plan Administrator on or before the
Election Date for such Plan Year. The Participant’s participation in the Plan
will be effective as of the following date, as applicable: (i) in the case of a
Participant on the Effective Date, the effective date of the Participant’s
participation under the Prior Plan, (ii) in the case of subsequent Plan Years,
the first day of the Plan Year beginning after the Plan Administrator receives
the Participant’s Deferral Election Form, or (iii) in the case of a person who
first becomes eligible to participate in the Plan after the beginning of a Plan
Year, the first day after the Plan Administrator receives the Deferral Election
Form if filed within 30 days after such Participant first becomes eligible to
participate in the Plan but only with respect to amounts earned after the date
that the Deferral Election Form is filed. A Participant shall not be entitled to
any benefit hereunder unless such Participant has properly completed a Deferral
Election Form and (i) deferred the receipt of Compensation pursuant to the Plan,
or (ii) has received a Discretionary Company Contribution under the Plan.

 

4.02 Continuation of Deferral Election Form. Prior to the commencement of each
Plan Year, a Participant shall have the right, by executing and delivering to
the Plan Administrator a new Deferral Election Form, to modify the percentage of
his or her Compensation which is deferred to his or her Accounts under the Plan.
Such new Deferral Election Form shall be effective only for Compensation
applicable to the Participant’s service after the first day of the new Plan
Year. If the Participant fails to deliver a new Deferral Election Form prior to
the commencement of the new Plan Year, the Participant’s Deferral Election Form
in effect during the previous Plan Year shall become irrevocable as of
December 31 of such previous Plan Year and shall continue in effect during the
new Plan Year.

 

4.03 Automatic Termination of Deferral Election Form. A Participant’s Deferral
Election Form will automatically terminate at the earlier of (i) the
Participant’s Separation from Service, or (ii) to the extent permitted under
Section 409A, the termination of the Plan (in accordance with Section 7.01
herein).

 

4.04 No Implied Rights. Nothing contained in the Plan shall be deemed to give
any Officer the right to continue in such status or to remain as an employee of
the Company or its affiliates.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 5

PLAN BENEFITS

 

5.01 Deferred Compensation. A Participant may elect to defer up to 100% of his
or her Compensation in accordance with the terms of the Plan and the Deferral
Election Form; provided, however, that the Company Matching Contribution shall
apply only with respect to deferrals of up to 15% of Compensation for Tier 1 and
Tier 2 Officers and up to 10% of Compensation for Tier 3 through Tier 5
Officers. For bookkeeping purposes, the amount of the Compensation which the
Participant elects to defer pursuant to the Plan shall be transferred to and
held in the Participant’s individual Accounts, as indicated in the Deferral
Election Form, and subject to the terms of the Plan.

 

5.02 Time of Election of Deferral. Subject to Section 4.02, a Participant who
wishes to defer Compensation for a Plan Year must irrevocably elect to do so on
or prior to the Election Date for such Plan Year, by delivering a valid Deferral
Election Form to the Plan Administrator.

 

5.03 Deferral Elections.

 

(a) Designation of Accounts. The Company will automatically designate a
Termination Account for each Participant for the purpose of (i) crediting the
Participant’s voluntary deferrals of Compensation, if any, into the Termination
Account, (ii) crediting Roll-Over Balances, if applicable, from the
Participant’s In-Service Accounts pursuant to Section 5.08(c), (iii) crediting
any Discretionary Company Contributions and (iv) crediting Company Matching
Contributions. In addition to the Termination Account, a Participant may
designate up to three In-Service Accounts.

 

(b) Deferral Amounts. The Deferral Election Form shall indicate: (i) the
aggregate dollar amount or percentage (in increments of 1%) of Compensation to
be deferred, (ii) the components of Compensation from which such deferrals are
to be made, such as from salary, bonus or commission, and (iii) of such
aggregate amount to be deferred, the dollar amount or percentage (in increments
of 1%) of Compensation to be credited to each Account, if more than one.

 

(c) Deferral Periods. A Participant shall designate for each In-Service Account
a date (the “Deferral Termination Date”), after which payments from such Account
will be payable pursuant to Section 5.08. The Deferral Termination Date must be
at least three years after the first date that deferrals are made to the
In-Service Account. Distribution of amounts held in a Participant’s Termination
Account shall commence as provided in Section 5.08(a) following the earliest of
(i) the Participant’s Separation from Service, (ii) the Participant’s death, or
(iii) the Participant’s Disability.

 

- 7 -



--------------------------------------------------------------------------------

(d) Limited Changes Permitted. Deferral elections shall be irrevocable, except
with respect to:

(i) In-Service Account(s); Extension of Deferral Period and/or Change in Form of
Payment. For each In-Service Account, the Participant may file a new Deferral
Election Form to extend the Deferral Termination Date and/or change the form of
payment for such Account; provided, however, that (A) the new Deferral Election
Form must specify a Deferral Termination Date that is at least five (5) years
later than the prior Deferral Termination Date for such Account; (B) such
changed election, to be effective, must be filed with the Plan Administrator no
less than twelve (12) months prior to the originally selected Deferral
Termination Date for such Account: and (C) such changed election may not become
effective for twelve (12) months after it has been filed with the Plan
Administrator.

(ii) Termination Account; Change in Form of Payment. A Participant may file a
new Deferral Election Form to change the form of payment of his or her
Termination Account; provided, however, that following such election, payment of
the Termination Account will commence five (5) years from the Participant’s
Separation from Service and such changed election, to be effective, must be
filed with the Plan Administrator no less than twelve (12) months prior to the
Participant’s Separation from Service.

 

5.04 Return on Account Balances. Amounts in a Participant’s Account will be
credited with a return (positive or negative) measured by reference to the
performance of one or more benchmark investment funds selected by the
Participant for such Account. A Participant may from time to time, in accordance
with procedures established by the Plan Administrator: (i) indicate and change
his or her investment allocation choices from among the offered benchmark
investment funds, and (ii) indicate whether such investment allocation elections
shall apply to new deferrals, existing Account balances, or both. Unless
otherwise indicated by the Plan Administrator, a Participant may specify
different investment allocations for each of his or her Accounts. Indications of
investment allocation choices shall be made in such manner and with such
frequency as may be approved from time to time by the Plan Administrator.
Participants will be provided with quarterly reports as to the status of their
various Accounts.

 

5.05

Company Matching Contributions. For each dollar ($1.00) that a Tier 1 Officer
defers into an Account (up to 15% of Compensation in the aggregate for all of
the Participant’s Accounts), the Company will make a matching contribution of
one dollar twenty-five cents ($1.25). For each dollar ($1.00) that a Tier 2
Officer defers into an Account (up to 15% of Compensation in the aggregate for
all of the

 

- 8 -



--------------------------------------------------------------------------------

 

Participant’s Accounts), the Company will make a matching contribution of one
dollar ($1.00). For each dollar ($1.00) that a Tier 3 Officer defers into an
Account (up to 10% of Compensation in the aggregate for all of the Participant’s
Accounts), the Company will make a matching contribution of seventy-five cents
($.75). For each dollar ($1.00) that a Tier 4 Officer defers into an Account (up
to 10% of Compensation in the aggregate for all of the Participant’s Accounts),
the Company will make a matching contribution of fifty cents ($.50). For each
dollar ($1.00) that a Tier 5 Officer defers into an Account (up to 10% of
Compensation in the aggregate for all of the Participant’s Accounts), the
Company will make a matching contribution of thirty-five cents ($.35). Company
Matching Contributions will earn a return based on the same investment
allocations selected by the Participant with respect to the Account into which
such Company Matching Contributions are credited. The Board may change the
amount of the Company Matching Contributions for any future Plan Year by giving
written notice to eligible Participants prior to the Election Date for such Plan
Year. Any such change will be prospective only.

 

5.06 Discretionary Company Contributions. The Company may at any time make a
discretionary contribution to a Participant’s Termination Account in any amount
the Company deems advisable. Discretionary Company Contributions will earn a
return based on the same investment allocations selected by the Participant with
respect to the Participant’s Termination Account; provided that if the
Participant has not indicated an investment allocation for his or her
Termination Account, the most conservative investment allocation then available
under the Plan will be applied to the Participant’s Termination Account unless
and until changed by the Participant. The Company may discriminate among
Participants in making Discretionary Company Contributions and may discriminate
among those Participants receiving Discretionary Company Contributions as to the
amount of such contributions.

 

5.07 Vesting. Vesting refers to a Participant’s ability to receive benefits at
the end of the deferral period.

 

(a) Participant Deferrals. Participants are always 100% vested in their Account
other than Company Matching Contributions or Discretionary Company Contributions
and allocated return thereon.

 

- 9 -



--------------------------------------------------------------------------------

(b) Company Matching Contributions. Company Matching Contributions and allocated
return thereon become vested in accordance with the following schedule:

 

Years elapsed since first

deferral under the Plan or the Prior Plan

   Vested % of Company
Matching Contributions
and allocated return
thereon  

Less than 4 Years

   0 %

4 Years

   20 %

5 Years

   40 %

6 Years

   60 %

7 Years

   80 %

8 Years

   100 %

Earlier death, Normal Retirement or Disability of Participant

   100 %

A successor to the Company terminates the Plan

   100 %

Within 24 months after a Change in Control, a successor to the Company
terminates the employment of Participant without Cause or Participant resigns
for Good Reason, as defined in Participant’s Employment Agreement, if any, with
the Company

   100 %

For example, if a Participant first made a deferral under the Plan with respect
to any part of Plan Year 2005, he or she will become vested in all Company
Matching Contributions in all of his or her Accounts, based on the anniversary
of the first day of such 2005 Plan Year (i.e., all Company Matching
Contributions to such Participant, whenever made, will be 20% vested on
January 1, 2009, 40% vested on January 1, 2010, and so on).

 

- 10 -



--------------------------------------------------------------------------------

(c) Discretionary Company Contributions. Discretionary Company Contributions and
allocated return thereon become vested as determined and communicated by the
Company or, if not determined, then in accordance with the following schedule:

 

Years elapsed since the last day

of the Plan Year in which the Discretionary Company Contribution was made

   Vested % of
Discretionary Company
Contributions and
allocated return thereon  

Less than 1 Year

   0 %

1 Year

   20 %

2 Years

   40 %

3 Years

   60 %

4 Years

   80 %

5 Years

   100 %

Earlier death, Normal Retirement or Disability of Participant

   100 %

A successor to the Company terminates the Plan

   100 %

Within 24 months after change in Control, a successor to the Company terminates
the employment of Participant without Cause or Participant resigns for Good
Reason, as defined in Participant’s Employment Agreement, if any, with the
Company

   100 %

For example, if a Discretionary Company Contribution was made for a Participant
at any time during Plan Year 2005, the Participant would become vested in 20% of
such contribution as of the last day of Plan Year 2006, and 40% of such
contribution as of the last day of Plan Year 2007, and so on.

 

5.08 Payment of Accounts.

 

(a)

Payment Dates for Termination Account. Subject to Section 5.08(g) below, payment
of vested Plan benefits held in a Participant’s Termination Account (including
any Roll-Over Balances from such Participant’s In-Service Accounts in accordance
with Section 5.08(c)) shall commence within sixty (60) days after the end of the
month in which occurs the earliest of the following events (i) the Participant’s
Separation from Service, (ii) the Participant’s death, or (iii) the
Participant’s Disability (each a “Termination Triggering Event”). Payments shall
be based on the vested Account balance valued as of the applicable Valuation
Dates. The first Valuation Date shall be the last day of the month in which the

 

- 11 -



--------------------------------------------------------------------------------

 

Termination Triggering Event occurs. A Participant’s Termination Account shall
be paid to the Participant under one of the following options, as elected by the
Participant on his or her most recent effective Deferral Election Form:

(i) A single lump sum;

(ii) Annual installments elected by the Participant (between two (2) and not to
exceed twenty (20));

(iii) In a combination of partial lump sum payment, and remainder in annual
installments;

(iv) Annual installment payments shall be for no less than two (2) and no more
than twenty (20) annual installments (as indicated in the Participant’s most
recent effective Deferral Election Form). Payments shall be annually on the
anniversary of the first Valuation Date. The payment to be made in a given year
shall be equal to the value of the Participant’s Account on the applicable
Valuation Date divided by the number of remaining installments to be paid.
(including the current installment);

(v) Regardless of the Participant’s election, if the aggregate vested balance in
the Participant’s Termination Account (including any Roll-Over Balances from
such Participant’s In-Service Accounts in accordance with Section 5.08(c)) is
$25,000 or less on the first Valuation Date, the entire vested balance will be
paid in a single lump sum.

 

(b) Payment Dates for In-Service Accounts. Except as provided in
Section 5.08(c), payment of vested Plan benefits held in a Participant’s
In-Service Account shall commence within 45 days after the end of the month in
which the Deferral Termination Date occurs, as indicated in the Participant’s
most recent effective Deferral Election Form for such Account. Except as set
forth in Section 5.08(c), a Participant’s In-Service Accounts shall be paid to
the Participant under one of the following options, as elected by the
Participant on his or her most recent effective Deferral Election Form:

(i) A single lump sum;

(ii) Annual installments elected by the Participant (between two (2) and not to
exceed five (5)). Payments shall be annually on the anniversary of the initial
installment. The payment to be made in a given year shall be equal to the value
of the Participant’s Account on the applicable valuation Date divided by the
number of installments remaining (including the current installment). Payment
from a Participant’s In-Service Account shall be based on the vested Account
balance valued as of the last day of the month in which the Deferral Termination
Date occurs (the “Valuation Date”).

 

- 12 -



--------------------------------------------------------------------------------

(c) Roll-Over of In-Service Accounts to Termination Account. If a Termination
Triggering Event with respect to a Participant occurs prior to the total
distribution of the In-Service Account of such Participant, the vested balance
in such In-Service Account (the “Roll-Over Balance”) shall automatically be
rolled into the Participant’s Termination Account and be paid as follows:

(i) If the form of payment for the Participant’s Termination Account in
accordance with his or her most recent effective Deferral Election Form is a
lump sum, any balance remaining in an In-Service Account as of such Termination
Triggering Event shall be paid out as a lump sum;

(ii) If the form of payment for the Participant’s Termination Account in
accordance with his or her most recent effective Deferral Election Form is
installments, and installment payments have commenced with respect to an
In-Service Account, any balance remaining in such In-Service Account shall
continue to be paid in accordance with the Participant’s most recent effective
Deferral Election Form relating to his or her In-Service Account;

(iii) If the form of payment for the Participant’ Termination Account in
accordance with his or her most recent effective Deferral Election Form is
installments, and payments have not commenced with respect to an In-Service
Account, such In-Service Account shall be paid in accordance with the
installment payment schedule set forth in the Participant’s most recent
effective Deferral Election Form relating to his or her Termination Account.

 

(d) Payment Upon Death. Regardless of the form of payment elected on the
Participant’s most recent effective Deferral Election Form, in the event of the
Participant’s death, the entire unpaid vested balance in any of his or her
Account(s) shall be paid to the Participant’s Beneficiary in a single lump sum
within sixty (60) days after the last day of the month in which date of death
occurs.

 

(e) Accruals During Payment Periods. The unpaid portion of a Participant’s
Termination Account shall continue to receive allocated returns as provided in
Section 5.04 until the last applicable Valuation Date for such Account, but no
interest or other return will be paid on Account balances between the applicable
Valuation Dates and payment dates as provided in Sections 5.08(a) and (b).

 

(f) Termination of Eligible Status. The termination of a Participant’s status as
an Officer will not, absent Separation from Service, cause a payout of such
Participant’s Accounts, and such person may continue to defer Compensation into
the Plan, but no Company Matching Contributions will be made on Compensation
deferred while he or she is not an Officer. Allocated returns will continue to
accrue on such person’s Account as provided in Section 5.04 and 5.08(d).

 

- 13 -



--------------------------------------------------------------------------------

(g) Six Month Delay for Specified Employees. Any Participant who is a Specified
Employee as of his or her Termination Triggering Event (other than death), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes), payment
under this Section 5.08 shall be delayed as follows:

(i) if the payment of vested Plan benefits held in a Participant’s Termination
Account (together with any Roll-Over Balances from such Participant’s In-Service
Accounts in accordance with Section 5.08(c)) is payable in a lump sum, such
payment will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s Termination
Triggering Event (other than death);

(ii) if the payment of vested Plan benefits held in a Participant’s Termination
Account (together with any Roll-Over Balances from such Participant’s In-Service
Accounts in accordance with Section 5.08(c)) is payable in installments, the
amount of such installments that would otherwise be payable during the six-month
period immediately following the Participant’s Termination Triggering Event
(other than death) will be accumulated and payment of such accumulated amount
will be delayed until the earlier of the Participant’s death or the first day of
the seventh month following the Participant’s separation from service, whereupon
the accumulated amount will be paid or distributed to the Participant and the
normal payment schedule for any remaining installment payments will resume;

(iii) For purposes of calculating payments under this Section 5.08(g), the
“first Valuation Date” referenced in Section 5.08(a) shall be the last day of
the sixth month following the Participant’s Termination Triggering Event (other
than death).

 

5.09 Unforeseeable Emergency. The Plan Administrator may, in its sole
discretion, accelerate the payment to a Participant of an amount reasonably
necessary to handle an Unforeseeable Emergency, and only in compliance with
Section 409A. Amounts distributed with respect to an Unforeseeable Emergency may
not exceed the amounts necessary to satisfy such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). Such payment may be
made even if the Participant has not incurred a Separation from Service and
regardless of the number of years he or she has been a Participant. All
financial hardship distributions shall be made in cash in a lump sum. Such
payments will be made on a first-in, first-out basis so that the oldest
Compensation deferred under the Plan shall be deemed distributed first in a
financial hardship.

 

- 14 -



--------------------------------------------------------------------------------

5.10 Payment to Minors and Incapacitated Persons. In the event that any amount
is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:

 

(a) By payment to the legal representative of such minor or such person;

 

(b) By payment directly to such minor or such person;

 

(c) By payment in discharge of bills incurred by or for the benefit of such
minor or such person. The Plan Administrator shall make such payments without
the necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.

 

5.11 Application for Benefits. The Plan Administrator may require a Participant
or Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits, including, without limitation, a consent to
participating in any corporate owned life insurance program which the Company
sponsors. The Plan Administrator may rely upon all such information given to it,
including the Participant’s current mailing address. It is the responsibility of
all persons interested in receiving a distribution pursuant to the Plan to keep
the Plan Administrator informed of their current mailing addresses.

 

5.12 Designation of Beneficiary. Each Participant from time to time may
designate any person or persons (who may be designated contingently or
successively and who may be an entity other than a natural person) as his or her
Beneficiary or Beneficiaries to whom the Participant’s Account is to be paid if
the Participant dies before receipt of all such benefits. Each Beneficiary
designation shall be on the form prescribed by the Plan Administrator and will
be effective only when filed with the Plan Administrator during the
Participant’s lifetime. Each Beneficiary designation filed with the Plan
Administrator will cancel all Beneficiary designations previously filed with the
Plan Administrator. The revocation of a Beneficiary designation, no matter how
effected, shall not require the consent of any designated Beneficiary.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 6

FUNDING OF PLAN

 

6.01 Funding. Plan benefits shall be paid from the general assets of the Company
or as otherwise directed by the Company. To the extent that any Participant
acquires the right to receive payments under the Plan (from whatever source),
such right shall be no greater than that of an unsecured general creditor of the
Company. Participants and their Beneficiaries shall not have any preference or
security interest in the assets of the Company other than as a general unsecured
creditor.

ARTICLE 7

AMENDMENT AND TERMINATION

 

7.01 Plan Amendment and Termination. The Committee reserves the right to modify,
alter, amend, or terminate the Plan, at any time and from time to time, without
notice, to any extent deemed advisable; provided, however, that no such
amendment or termination shall (without the written consent of the Participant,
if living, and if not, the Participant’s Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Participant or
Beneficiary as of the date of such amendment or termination regardless of
whether such benefit is in pay status. Following a Plan termination, the
Participants’ Account balances shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan. Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Committee may provide that upon termination of the Plan, all Participant
Accounts shall be distributed, subject to and in accordance with any rules
established by the Committee deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

ARTICLE 8

CLAIMS PROCEDURE

 

8.01 Claims Procedure. Accounts shall be paid in accordance with the provisions
of this Plan. If the Participant or his or her Beneficiary requests payment of
benefits, and such request is denied in whole or in part, the Participant or the
designated Beneficiary may request a review of the Company’s denial of benefits
within sixty days of the date the Participant or the Beneficiary receives
written notice of such denial. If the Company again denies the Participant’s or
the Beneficiary’s request for payment of benefits, the Company shall provide
written notice of the denial of benefits to the Participant or the Beneficiary
and shall include in such notice a claims appeal procedure, all in accordance
with Section 503 of the ERISA and DOL Regulation §2560.503-1 and such procedures
are incorporated in this Plan by reference.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

 

9.01 Headings. The headings and sub-headings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

 

9.02 Spendthrift Clause. None of the benefits, payments, proceeds or
distributions under the Plan shall be subject to the claim of any creditor of
any Participant or Beneficiary, or to any legal process by any creditor of such
Participant or Beneficiary, and none of them shall have any right to alienate,
commute, anticipate or assign any of the benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein to
the contrary.

 

9.03 Change in Control. The Plan shall not be automatically terminated by the
Company’s acquisition by, merger into, or sale of substantially all of its
assets to any other organization (a “Change in Control”), but the Plan shall be
continued thereafter by such successor organization. All rights to amend,
modify, suspend or terminate the Plan shall be transferred to the successor
organization, effective as of the date of the Change in Control. If the
successor terminates the Plan, all Participants shall thereupon become 100%
vested in their Accounts, including Company Matching Contributions,
Discretionary Company Contributions and allocated return thereon. If within 24
months of the Change in Control a Participant incurs a Separation from Service
other than for Cause (as determined by the Company) or the Participant resigns
for Good Reason (as defined in the Participant’s Employment Agreement, if any),
such Participant shall thereupon become 100% vested in his or her Account,
including Company Matching Contributions, Discretionary Company Contributions
and allocated return thereon.

 

9.04 Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Committee, the Plan Administrator and the Company, any of whom may require such
Participant, Beneficiary, or legal representative, as a condition precedent to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Plan Administrator, the Committee, or the Company, as the case
may be.

 

9.05 Governing Law. To the extent not governed by federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of Florida.

 

9.06 Costs of Collection; Interest. In the event the Participant collects any
part or all of the payments due under the Plan by or through a lawyer or
lawyers, the Company will pay all costs of collection, including reasonable
legal fees incurred by the Participant.

 

- 17 -



--------------------------------------------------------------------------------

9.07 Successors and Assigns. The Plan shall be binding upon the successors and
assigns of the parties hereto.

The foregoing is hereby acknowledged as being the PSS World Medical, Inc.
Amended and Restated Officer Deferred Compensation Plan, as adopted by the
Compensation Committee of the Board of Directors of the Company on December 11,
2008.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David A. Smith

  David A. Smith   Chairman and Chief Executive Officer

 

- 18 -



--------------------------------------------------------------------------------

APPENDIX A

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE

AVAILABLE IN ACCORDANCE WITH NOTICES 2001-1, 2006-79, 2007-86 AND

SUBSEQUENT GUIDANCE

Notice 2005-1 Transition Relief

 

(a) Deferral Election Timing. The Plan Administrator has the authority, pursuant
to transition relief provided in Q&A 21 of Notice 2005-1, to permit Participants
to make or modify deferral elections with respect to deferrals subject to Code
Section 409A that relate all or in part to services performed on or before
December 31, 2005, so long as: (i) a deferral election with respect to such
compensation is properly filed with the Plan Administrator prior to March 15,
2005; and (ii) the amounts to which the deferral election relate have not been
paid or become payable prior to the election.

 

(b) Termination and or Cancellation. The Plan Administrator has the authority,
pursuant to transition relief provided in Q&A 20 of Notice 2005-1, to permit a
Participant, pursuant to procedures established by the Plan Administrator and
with respect to amounts subject to Code Section 409A, to: (a) elect to
terminate, or partially terminate, participation in the Plan and receive payment
of that portion of his or her vested Account balances payable under the Plan
corresponding to the portion of the Plan to which the termination applies; or
(b) elect to cancel or reduce a deferral election. An election by a Participant
permitted in (a) or (b) hereinabove, shall be made no later than December 31,
2005.

 

(c) Payments Made to Specified Employees in 2005. Notwithstanding any provisions
in the Plan concerning the prohibition of payments to Participants upon a
termination of participation in the Plan or the cancellation of a deferral
election during a Plan Year to the contrary, if there has been in calendar year
2005 any payments under the Plan to a Participant who qualifies as a Specified
Employee that were made less than six (6) months after the Participant’s
Separation from Service, then such payments shall be deemed to be a decision by
the Participant to revoke his or her deferral pursuant to Q&A 20 of corrected
Notice 2005-1 and in accordance with paragraph (b) above.

 

(d) Payment Elections. The Plan Administrator has the authority, pursuant to
transition relief provided in Q&A 19 of Notice 2005-1, to permit a Participant,
pursuant to procedures established by the Plan Administrator and with respect to
amounts subject to Code Section 409A, to make new payment elections with respect
to amounts deferred prior to the election and the election will not be treated
as a change in the form and timing of a payment Section 409A(a)(4) or an
acceleration of a payment under Section 409A(a)(3), provided that the
Participant makes the election on or before December 31, 2005.



--------------------------------------------------------------------------------

Notice 2006-79 and 2007-86 Transition Relief

Opportunity to Make New (or Revise Existing) Payment Elections.

The Plan Administrator may, to the extent permitted by Notices 2006-79 and
2007-86, permit a Participants, pursuant to procedures established by the Plan
Administrator and with respect to amounts subject to Code Section 409A, to make
new payment elections with respect to amounts deferred prior to the election and
the election will not be treated as a change in the form and timing of a payment
Section 409A(a)(4) or an acceleration of a payment under Section 409A(a)(3), in
accordance with the :

 

(a) With respect to an election to change a time and form of payment made on or
after January 1, 2006 and on or before December 31, 2006, the election shall
apply only to amounts that would not otherwise be payable in 2006 and may not
cause an amount to be paid in 2006 that would not otherwise be payable in 2006.

 

(b) With respect to an election to change the time and form of payment made on
or after January 1, 2007 and on or before December 31, 2007, the election shall
apply only to amounts that would not otherwise be payable in 2007 and may not
cause an amount to be paid in 2007 that would not otherwise be payable in 2007.

 

(c) With respect to an election to change a time and form of payment made on or
after January 1, 2008 and on or before December 31, 2008, the election shall
apply only to amounts that would not otherwise be payable in 2008 and may not
cause an amount to be paid in 2008 that would not otherwise be payable in 2008.

 

- 2 -